Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 1of8

Exhibit A
Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 2 of 8

 

CASTLE LAW GROUP

A PROFESSIONAL CORPORATION

2 International Plaza
Suite 900
Nashville, TN 37217
(615) 599-6000

August 22, 2016

Personal, Private & Confidential
Michael Calabro

253 Shadow Glen Ct
Gaithersburg, MD 20878

 

Re: Engagement Agreement between Michael Calabro and Castle Law Group,
PC

Dear Mr. Calabro:

Thank you for asking our firm to represent you in connection with legal matters
concerning your timeshare agreement(s) (the “Timeshare Agreement”), and various matters
related thereto (the “Claims”). This document is to confirm our agreement regarding the scope
and terms of your engagement of us. This signed document will constitute an “Engagement
Agreement” between you (the “Client”) and Castle Law Group, PC (the “Firm”). This
Engagement Agreement supersedes any and all previous representation(s) and/or agreement(s)
relating in any way to the Legal Services made the subject of this Engagement Agreement.
Please review this Engagement Agreement carefully and contact us as soon as possible if you
have any questions.

1. Scope of Engagement: Each of us agrees that as of the date this Engagement Agreement
is executed by all parties, Client has engaged the Firm to represent the Client in regards
to pursing a cancellation of the Timeshare Agreement(s) referenced above. The scope of
this engagement is strictly limited to the activities referenced in this Paragraph 1. The
Firm agrees to represent the Client in Client’s efforts to secure the cancellation of the
Timeshare Agreement between Client and Diamond x 8 (the “Developer”), as well as to
pursue the discharge or forgiveness of certain debt that may be owed to Developer by
Client, and to pursue if necessary a revision of Client’s credit report(s) (Hereinafter
corporately referred to as the “Legal Services”). To that end, the Firm will review and
analyze all timeshare documents and correspondence between Client and Developer. The
Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 3 of 8

Firm will communicate with the Developer through whatever means necessary in order to
perform the Legal Services requested herein.

Client specifically agrees and understands that the Firm can make no assurances or
guarantees that Client’s indebtedness or credit score will not be negatively affected if
Client has or will cease any payments related to the Timeshare Agreements, or should
Client decide to cease performance of any other obligation that may be required under the
Timeshare Agreement(s).

Client understands and agrees that the Legal Services provided herein and any Client fees
relating to such Legal Services does not include the Firm’s commencement or
participation in any lawsuit, participation or engagement in any litigation, or participation
in or initiation of any formal arbitration or mediation services. Client understands that if
the Firm chooses, at the Firm’s sole discretion, to litigate any claims on Client’s behalf,
and Client authorizes said services, no additional fees will be required, unless monies are
recovered for Client. In that case, the Firm shall be entitled to fees equal to thirty-three
and one-third percent (33.3%) of any recovery, less the original fee paid for services. If
Client requests the Firm to litigate on Client’s behalf, a new Engagement Agreement must
be signed by the Client and the Firm, and additional fees may be required.

2. Client Obligations: Client agrees to immediately notify the Firm in the event of any of
the following:

e Client stops paying mortgage fees, maintenance fees, or any other fee whatsoever
Client is contractually obligated to pay in the Timeshare Agreement;

e Client makes the decision to use or attempt to use any timeshare facility owned or
operated by opposing Developer, including the use of facilities through a third-
party or third-party points program; or

e Client engages in any communication with Developer, a third-party finance
company, a third-party debt collector, or any other agent working on behalf of
Developer.

Additionally, Client understands the following obligations:

e Client agrees to promptly deliver to the Firm copies of all documents that are in
Client’s control or reasonably available to them, correspondence, notes, and
memos that in any way relate to the Timeshare Agreement (s) and/or Developer.
This includes the Client Fact Document, which must be completed in full and
returned before the Firm can begin work on the Client’s case;

e Client agrees not to engage in any activity, communication, or interaction with

Developer or any person associated with Developer without first obtaining the
Firm's approval;

2 of 4
Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 4 of 8

e Client agrees not to engage in any activity, communication, or interaction for the
purpose of terminating the Timeshare Agreement(s) without first obtaining the
Firm’s approval; and

e Client warrants and represents that Client is not presently, and has never been, an
employee, agent or representative of any person or entity associated with the
timeshare industry.

3. Term of The Agreement: This Agreement shall automatically terminate under the
following conditions: 1) at such point Client’s Timeshare Agreement(s) are cancelled or
otherwise terminated, 2) when Client receives an offer from the Developer to terminate
the Timeshare Agreement(s), or 3) in the event that the Client fails to perform their
obligations to the Firm as outlined in Paragraph 2 of this Engagement Agreement. Upon
any such termination, the Firm will not be required to repay or refund any fees described
herein. If, however, at the end of 18 months, Client’s Timeshare Agreement(s) have not
been cancelled, terminated or otherwise rescinded, Client has not received an offer of
cancellation from the Developer, or Client’s case is not in active negotiations with the
Developer, Client can request, in writing to the Firm, within five business days after 18
months from the date this Agreement was signed either a refund of fees paid to the Firm
or an extension to the Agreement. If no written request is received, the Agreement will
automatically extend for an additional six months. Any cancellation of Client’s
contract(s) during the term of this Agreement is deemed to have been obtained through
the efforts of the Firm.

4. Legal Fees, Costs, and Expenses: Client agrees to pay or has paid a fee for services as
agreed upon by the parties. Upon execution of this Agreement, Client agrees to pay or
hereby represents that Client has paid a fee in the amount of $11,500.00 (the “Fee”).
Client understands and agrees that no services will be performed and the Agreement will
not be valid until the Fee has been paid and this Agreement has been signed and returned
to the Firm. Any fee Client pays to the Firm is being paid for work completed.

While the parties hereto understand that the services to be performed by the Firm related
to the Cancellation of Client’s Timeshare Agreement(s), Client understands that in the
event there is additional relief granted in the form of a recovery of monetary damages in
conjunction with this cancellation, the Firm will be entitled to the industry standard of a
thirty-three and one-third percent (33.3%) contingency fee.

5. Potential Conflicts of Interest: Client understands that The Firm represents other
persons and firms, and that from time to time conflicts of interest may arise between our
clients. If a conflict arises or it becomes reasonably apparent that one may arise with
respect to our representation of Client, we will endeavor to notify you and discuss an
appropriate resolution, which may require you and/or the other client to engage other
legal counsel.

6. Warrants: Client understands and agrees that there is no guaranteed result of the Firm’s
services or that Client will recover money or other property as a result of the Firm’s
engagement. Client understands and agrees there is no way to determine the time frame
in which the Client’s case will be resolved and that there is no guarantee regarding the

3 of 4
Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 5 of 8

time required to resolve your Claims. Client understands and agrees that the Firm has not
been engaged to provide tax or other legal services other than what has been specifically
described in this Engagement Agreement.

Client understands and agrees that the services being performed by the Firm hereunder
could result in the cancellation of the Client’s use of the Client’s timeshare(s) and/or
timeshare points by the Developer. Client understands and agrees that any vacations,
rentals or other services using the timeshare or timeshare points scheduled by the Client
to occur after the effective date of this Engagement Agreement may be cancelled or
otherwise terminated by the Developer without notice to Client or the Firm.

Client understands this Engagement Agreement supersedes any previous engagement
agreement, contract or representations made by or entered into with the Firm. Client
further understands any offer or representation from a previous Engagement Agreement
from the firm providing for a money back guarantee is void. Client further understands
that in the event Client seeks to decline litigation after the execution of this Engagement
Agreement, the Firm will make any and all attempts to withdraw the pending lawsuit(s)
and the terms of this Engagement Agreement will remain binding on the Client.

7. Applicable law, venue, alternative dispute resolution/arbitration: This Agreement is
entered into, governed by and construed in accordance with the laws of the State of

Tennessee. Any and all disputes will be resolved in the State of Tennessee. The Firm and
Client agree that any controversy or claim arising out of or relating to the Agreement or
breach thereof shall be settled solely by arbitration in accordance with the Uniform Rules
for Binding Arbitration in effect at the time of initiation of arbitration, and the judgment
rendered by the arbitrator may be entered in any court having jurisdiction thereof and
shall not be appealable.

We hope this Engagement Agreement provides you with a better understanding of the scope
of our representation as well as the fees for such representation. If the terms of the engagement
are acceptable, please sign the acceptance below and return it to the Firm. By doing so, you
acknowledge that: 1) you have received a copy of this Engagement Agreement; 2) you have had
an opportunity to discuss the contents with us and, if so desired, to have it reviewed by
independent counsel; and 3) you understand, accept and agree to abide by the terms hereof.

Again, we appreciate the opportunity to represent you and look forward to working with you.
Sincerely,

CASTLE LAW GROUP, PC

 

REVIEWED, AGREED TO AND ACCEPTED:

DATE: 98/22/2016 DATE:

 

 

4o0f 4
Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 6 of 8

Mychool Colalrer

Client Client

 

 

5 of 4
Case 8:19-cv-02433-PWG Document 28-1 Filed 01/07/21 Page 7 of 8

Multi-Factar

Digital Fingerprint Checksum

Timestamp

2016-08-22 09 12:47 -700

 

 

 

 

Signature Certificate RightSignature

» Document Reference: MFZYG3IBB4UAIGZDVESGIL Easy Online Document Signing

Michael Calabro
Party ID: GKC7BKIG34H5D3GRV7992B

IP Address: 150.148.14.96
oy Avchool Colafrey

| michael.calabro@ fda.hhs.gov

 

$£608£52a682993a4362305805b3982acaaG7 331 il Rags tae raha | l|

Audit

All parties have signed document. Signed copies sent to: Michael Calabro and
Jeff Huddleston.

Document signed by Michael Calabro (michael.calabro@fda.hhs.gov) with drawn
signature. - 150.148.14.96

Document viewed by Michael Calabro (michael.calabro@fda.hhs.gov). -
150.148.14.96

Document created by Jeff Huddleston (jhuddleston@castlefirm.com). -
96.60.246.14

This signature page provides a record of the online
activity executing this contract. Page 1 of 1
 

 

Visit thgupsstore.com to find a location near you.
Domestic Shipments

@q}0 qualify for the Letter rate, UPS Express Envelopes may only contain
«—correspqudence, urgent documents, and/or electronic media, and must
Qweigh z. or less. UPS Express Envelopes containing items other than
Gihose li#@d or weighing more than 8 oz. will be billed by weight.

feternati | Shipments

QThe UP xpress Envelope may be used only for documents of no commercial
: value. C@rtain countries consider electronic media as documents. Visit
cups.com/importexport to verify if your shipment is classified as a document.
—
a .
©lo qualify for the Letter rate, the UPS Express Envelope must weigh 8 oz. or less.

eps Express Envelopes weighing more than 8 oz. will be billed by weight.

Pte: Express Envelopes are not recommended for shipments of electronic media
-tentaining sensitive personal information or breakable items. Do not send cash
lds cash equivalent.

 
 

™ u®
ql o 4
= | “2s
© won
Ee Pb ree
5 BS 355
S | Boe
A 56
io
Eat
© |e
= |
ao |
1 } ‘
0 | 2
g 25
' Oo
pF i
La
9 | Bos
> & o>
° gir a
oO { mo vl — a
VY tx
33 8 BS ogee
co & (wo # On
/a2e am LO
8 "82 Gz ¥Ee@
@ a/e #F wre
IMDM kL IO iD
O TY SZ CHO
Zz oor fa
PO sl He _-
Poswese Ge
| 3¢forr

Va

f
|
|
|
|

the Conventio'

 

   

MD 201 9-1?

NTT

UPS \) DAY ALR N 8243 cA

TRACKING #:

   

A

BILLING: P/P

 

a. —— CC Ta No | gee oe

f

Serving you for

United Parcel Service.

international Shioping Notice ~ Carriage hereunder may be subject to the rules relating to liability and other terms and/or conditions established by the Convention for the Unification of Certain Rules Relating to International Carriage by Air

(

the Contract for the Initernational Cartiage of Goods by Road (the “CMR Convention”). These commodities, technology or software were exported from the U.S. in accordance with the Export Administration Regulations. Diversion contrary to U.S. law prohibited

 

UPS Woi Riwide Express™
UPS 2nd Bay Air’

4

Apply shipping documents on this side.

Do not use this envelope for:

UPS Ground

UPS Standard

UPS 3 Day Select®

UPS Worldwide Expedited®

Visit theupsstore.com to learn more
about our Print & Business Services.

KROSZO

gent i export control and’ |

izes UPS to act as forwarding a

ISH 13.00F ZZ2P 458 39.5U 1172020 i
from the U!

 

ce of limitation of liability. Where allowed by lav, shipper authori
sin tille

tif

 

 

3d from the US, shippper
Regulations. Diversion contrary to law {s prohibited.

SEE NOTICE ON REVERSE regarding UPS Terms, and not

customs purposes. If exporte

g

Te OLIVER SaTTR

more than 100 years |rinc

 

®
the “Warsaw Convention”) and/or

01880250709 11/18 United Parcel Service
